Citation Nr: 1639757	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1995 to September 2000, including service in Bosnia-Herzegovina.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's August 2009 substantive appeal on a VA Form 9 perfected an appeal for entitlement to service connection for a bilateral knee disability.  Service connection for a right knee disability was awarded in a November 2015 Board decision.  The award of service connection is a complete grant of the benefits sough on appeal with respect to the right knee; therefore, the right knee disability claim is not before the Board.  

The Veteran filed a Notice of Disagreement (NOD) with respect to a claim for service connection for tuberculosis in December 2008.  The Veteran was issued a Statement of the Case (SOC) with regard to this and other issues in June 2009.  In the August 2009 substantive appeal on the VA Form 9 the Veteran specifically excluded the service connection for tuberculosis claim.  The RO and VA has not taken any further action on that issue.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the only claim currently before the Board is entitlement to service connection for a left knee disability. 

In March 2014 and November 2015, the Board remanded the claim for further development.  The case has since been returned to the Board for further appellate consideration. 

The Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) review in May 2016.  Thereafter, he submitted additional evidence including June and July 2016 private medical records (which are cited in this opinion).  See 38 C.F.R. § 20.1304 (2015).




FINDING OF FACT

The Veteran does not have a left knee disability for VA purposes. 


CONCLUSION OF LAW

The preponderance of the evidence is against a finding that the Veteran has a current left knee disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, notice was accomplished via a June 2008 letter, prior to adjudication.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c) (2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c) (1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c) (4).  

In this case, all relevant VA, private, and service treatment records have been obtained and adequate VA examinations were conducted in April 2014 and in January 2016.  

For the reasons set forth above, the Board finds that VA has complied with its notification and assistance requirements.  

Analysis

The Veteran asserts that service connection is warranted for a left knee disability because the condition has been recurrent since service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In order for a veteran to be awarded a rating for service-connected left knee disability, there must be evidence both of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see also 38 U.S.C. § 1131 (formerly § 331).  Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed.Cir.1997) ("The statutes governing payment of benefits for disability ... only allow payment for disability existing on and after the date of application.").  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions; lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Here, service treatment records (STRs) reflect multiple complaints of knee pain beginning in May 1998, but do not document any chronic knee disabilities.  In September 1998, the Veteran complained of anterior knee pain and shooting pain down his leg.  The Veteran was instructed not to run for 10 days.  In December 1998, the Veteran reported his knees had improved 20 to 30 percent and was gradually increasing his pace on the treadmill.  

In January 1999, the Veteran reported that buddy-assisted sit-ups caused pain, and that he was unable to walk after doing a physical training (PT) test.  He felt 35 percent improved overall.  The Veteran stopped taping his knee caps.  The examiner assessed RRPS (retropatellar pain syndrome).  Treatment included trial of a cho-pat strap, and the Veteran was instructed to continue with the strengthening program.

In March 1999, STRs reveal that the Veteran's knees were painful and would swell after ruck marching, and running.  Additionally, knee pain prevented the Veteran from maintaining a squatting position for longer than 5 minutes.  
The Veteran's July 2000 examination upon exiting service shows his lower extremities were normal upon physical examination.  However, on the separation questionnaire he reported experiencing knee pain, swollen or painful joints, a trick or locked knee, and the inability to assume certain positions. 

Post-service private treatment records also contain numerous complaints of left knee pain, but again, no chronic left knee disability is identified.  Private records dated March 2011 to April 2013 and January 2015 through July 2016, reflect complaints of progressively worsening bilateral knee pain since service and the Veteran's lay belief that he has osteoarthritis.  An April 2011 x-ray of the bilateral knees was normal.  In April 2014, the Veteran received cortisone injections in his knees to help mitigate bilateral knee pain.  

During an April 2014 VA examination, the Veteran reported his knee pain began while on active duty and has been ongoing since.  The VA examiner opined that there is insufficient evidence to warrant a diagnosis for an acute or chronic left knee condition or its residuals, and that the Veteran's left knee is anatomically, physiologically and radiographically normal.  Range of motion in the left knee was normal at the time of the exam, and no abnormalities of the knees were identified.

The Veteran was afforded another VA examination in January 2016.  The examiner noted that the Veteran did not report any functional loss or impairment associated with his left knee and denied any flare-ups.  On physical examination, there was no tenderness, no clicking in the joint, and no clinical evidence of pain.  Range of motion and strength of the left knee were normal.  The examiner opined that there was no current residual or chronic left knee disability, and the knee appeared normal.  The examiner noted that the Veteran stands on concrete eight hours per day, five days a week at work, and the Veteran's hobbies include motorcycle riding and hunting.  The examiner concluded that Veteran's current complaints of left knee discomfort were not incurred in or caused by military service. 

The Board finds the Veteran's description of pain in his left knee credible and notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. at 285 (1999).  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40. 

While the Veteran is competent to report symptoms capable of lay observation such as knee pain, he has not demonstrated that he has the required expertise or training to diagnose a knee disability, which is a medical question.  Imaging conducted in March 2014, April 2015, and January 2016 was negative for a left knee disability, and the April 2014 and January 2016 VA examiners specifically found the Veteran did not have a left knee disability based on STRs, private treatment records, and two in-person examinations.  The Veteran's asserted pain does not affect the normal working movements of his left knee.  Both VA examinations demonstrate a full range of motion, and no loss of strength in the joint.  Similarly, July 2016 private treatment records note full range of motion of the musculoskeletal system, no tenderness, and no edema.  The record demonstrates only subjective complaints of left knee pain without any identified functional impairment or objective manifestations.  There is no competent evidence of record that the Veteran has a current left knee disability causally related to, or aggravated by, service.  

The Board acknowledges the Veteran's belief that he has osteoarthritis as noted in a July 2016 private medical record.  However, he has not demonstrated he has the necessary medical knowledge and training to competently diagnose his asserted knee disability which is a medical question.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (indicating that arthritis for VA purposes is shown by x-ray).  Given the Veteran's lack of demonstrated medical expertise, the Board finds the VA examiners' opinions are the most probative evidence of record as to existence of a current left knee disability.  As the competent evidence does not establish the presence of a current left knee disability, service connection is not warranted. 

In sum, a left knee disability is not diagnosed by the competent evidence.  Accordingly, the preponderance of the evidence is against the claim and it is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


